UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 10, 2009 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 1-14323 76-0568219 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 1100 Louisiana, 10th Floor, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 381-6500 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. We are filing the Unaudited Condensed Consolidated Balance Sheet of Enterprise Products GP, LLC at June 30, 2009, which is included as Exhibit 99.1 to this current report.Enterprise Products GP, LLC is the general partner of Enterprise Products Partners L.P. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Unaudited Condensed Consolidated Balance Sheet of Enterprise Products GP, LLC at June 30, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERPRISE PRODUCTS PARTNERS L.P. By:Enterprise Products GP, LLC, as General Partner Date: August 10, 2009 By:/s/ Michael J. Knesek Name: Michael J. Knesek Title: Senior Vice President, Controller and Principal Accounting Officer of Enterprise Products GP, LLC
